United States Court of Appeals
                       For the First Circuit

No. 03-2622

      FIT TECH, INC.; PLANET FITNESS CENTER OF MAINE, INC.;
PLANET FITNESS CENTER, INC.; PLANET FITNESS CENTER OF DARTMOUTH,
INC.; PLANET FITNESS CENTER OF SALEM, INC.; PLANET FITNESS CENTER
       OF BRIGHTON, INC.; STRATFORD FITNESS CENTER, INC.;
                 DAVID B. LAIRD; SCOTT G. BAKER,

                       Plaintiffs, Appellees,

                                      v.

              BALLY TOTAL FITNESS HOLDING CORPORATION;
                      HOLIDAY UNIVERSAL, INC.,

                      Defendants, Appellants.
                             __________

                          JOHN H. WILDMAN,

                                Defendant.




                                  ERRATA


     The opinion of this court issued July 1, 2004, is amended as
follows:

     On page   3,   paragraph    2,   line   8,   replace   "EBITDA".   with
"EBITDA."

     On page 12, note 3, line 5, replace "act" with "Act."

     On page 14, first full paragraph, line 2, replace "over-all"
with "overall."

     On page 19, second full paragraph, line 3, add the word "the"
between the words "that" and "district."